Citation Nr: 1243658	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  05-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a small bowel obstruction.

2. Entitlement to service connection for a cervical spine disability (claimed as neck pain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1975 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These claims are now in the jurisdiction of the New York City, New York RO.

In January 2011, the Veteran appeared at a hearing before the undersigned at the New York RO.  A transcript of that hearing is in the claims file.

This case was previously before the Board in August 2011, when it was remanded for further development. 

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and [it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The Veteran does not have a current small bowel obstruction.

2. The Veteran reported neck pain in service and there is post-service continuity of symptomatology demonstrating a nexus between the current degenerative joint disease and degenerative disc disease and the in-service neck pain.


CONCLUSIONS OF LAW

1. The criteria for service connection of a small bowel obstruction have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

2. The criteria for service connection of a cervical spine disability, degenerative joint disease and degenerative disc disease, have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and implemented in part at 38 C.F.R § 3.159 (2012), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in May 2004, as well as post-adjudication notice by letters dated in April 2012 and May 2012.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in August 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The RO attempted to obtain specific VA treatment records for the period of 2006 through 2008 at the New York/Brooklyn VA Medical Center.  The Veteran and her representative were appropriately notified of the unavailability of these records as required by 38 C.F.R. § 3.159(e).  The Veteran has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's January 2011 hearing, the undersigned identified the issues on appeal at that time and asked the Veteran about any treatment for these disabilities as well as the symptoms associated with the disabilities.  Further, the Veteran provided testimony as to the symptoms of her disabilities, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.  Based in part on the elicited testimony, the Board sought a VA examination and opinion.

The Veteran was provided with VA examinations in September 2011 and April 2012 in relation to her claimed disabilities.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

The Boards remand was to obtain additional VA treatment records, and provide a VA examination.  The treatment records were obtained and the Veteran was provided an examination.  The examiner considered the entire record, including the Veteran's reports and provided an opinion with an adequate rationale.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board, as fact finder, must determine the probative value or weight of the evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

Small Bowel Obstruction

The Veteran seeks service connection for a small bowel obstruction, which she asserts resulted from her hysterectomy in service to treat endometriosis.  Service connection is in effect for irritable bowel syndrome and for pelvic adhesions, which were claimed as separate disabilities from the small bowel obstruction.

Service treatment records show that the Veteran had a total hysterectomy in January 1978 after a diagnosis of advanced endometriosis.  In October 1979, intermittent small bowel obstructions and pelvic adhesions were diagnosed after repeated treatment for abdominal pain and digestive discomfort.  

In September 2004, the Veteran was provided an internal medicine VA examination, in relation to her claims of service connection including for irritable bowel syndrome and small bowel obstruction.  On physical examination, her abdomen was soft and flat, with no organs, masses or tenderness palpable.  The examiner diagnosed constipation of unknown etiology.

A November 2004 treatment note by the Veteran's gynecologist noted that the Veteran's surgery in service was a total abdominal hysterectomy and removal of both tubes and ovaries.  He stated that it is not uncommon to have residual pain and pelvic adhesions after such a procedure, and that this can include bowel obstructions.

At her hearing, the Veteran testified that she had a small bowel obstruction as a result of scarring from her hysterectomy in service.  She stated that her doctors had told her that bowel obstructions were due to adhesions from the surgery.  It was her understanding that irritable bowel syndrome was also the result of the surgery.

In April 2012, the Veteran was provided a VA examination with respect to her claims of service connection for irritable bowel syndrome, small bowel obstruction, and pelvic adhesions.  She reported more or less constant abdominal distress, with manifestations of both diarrhea and constipation.  After a full examination, the examiner stated that there was no current diagnosis of small bowel obstruction.  While the record showed that she had such an obstruction in service, as a result of adhesions following her hysterectomy, the medical evidence also showed that theis had resolved.  "Small bowel obstruction is an acute abdominal condition which has to be treated and resolved in a short period of time."  In this instance, the examiner stated that her current symptoms of constipation, abdominal bloating, and diarrhea, were attributable to her irritable bowel syndrome, for which service connection was indicated.

As noted service connection was subsequently established for irritable bowel syndrome and abdominal adhesions.

Small bowel obstruction; however, has not been shown at any time since the current claim.  The VA examiner explained that the condition, which was clearly demonstrated in service as a result of her hysterectomy, was of short duration and resolved while the Veteran was still in service.  She does not have a current small bowel obstruction based on the VA examination.  There is no other medical evidence of small bowel obstruction during the current claim.  

A layperson would be competent to report symptoms but it would take medical expertise to examine her small bowels and determine that there was an obstruction; hence a lay person would not be competent to provide a diagnosis.  

Her testimony has described symptoms, but these have not supported a later diagnosis by a medical professional.  Her symptoms have been diagnosed as another disability, irritable bowel syndrome, which is service connected.  Her reports; therefore, do not serve to establish a diagnosis under the first and third Jandreau criteria.

She did testify that medical professionals had told her she had small bowel obstruction.  Under Jandreau she would be competent to report these contemporary diagnoses.  This testimony is not credible; however, because the treatment records from these providers have been obtained and they do not show any current findings of small bowel obstruction.

The Veteran's treating gynecologist has testified that small bowel obstruction is a common residuals of surgical hysterectomies; but the provider did not report any current findings of small bowel obstruction.  The opinion does not satisfy the requirements for service connection.  Moreover, the Veteran's testimony at the hearing, based on her understanding of the doctor's statement, likewise does not satisfy the criteria for service connection where the objective medical evidence shows no current disability.

In short, the preponderance of the evidence is against a finding that the Veteran has a current disability of small bowel obstruction, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


Cervical Spine Disability

The Veteran also seeks service connection for a cervical spine disability (claimed as neck pain).  Service treatment records show that she was treated frequently for headaches, sometimes accompanied by neck pain during bouts of upper respiratory infection.

After service separation, there is evidence of treatment for continued headaches and neck pain in 1999.  CT and MRI scans in 2009 diagnosed mild multilevel cervical spondylosis and degenerative disc disease, with some spinal canal stenosis.

A January 2011 statement by the Veteran's attending physician, based at least in part on a review of the Veteran's service treatment records, noted that her neck pain was as likely as not related to her military service.

At the January 2011 Travel Board hearing before the undersigned, the Veteran testified that often her neck pain was manifested at the same time as her headaches and that she had radiating pain from her neck.  She had been found to have degenerative discs and arthritis on MRIs in 2008 or 2009, and the symptoms she currently experienced were a continuation of the pain she had in service.

On September 2011 VA examination, the examiner noted a diagnosis of multilevel degenerative disc disease and degenerative joint disease of the cervical spine with mild spinal diagnosis.  He noted that she had been treated in service for painful neck during treatment for upper respiratory infections accompanied by headaches and fever.  She described a painful neck with conservative treatment ongoing since service separation in 1979.  

She experienced restricted range of motion as a result of the pain and X-rays showed a loss of the normal lordotic curve due to muscle spasms or guarding.  In addition, she experienced radiating pain in both arms with occasional paresthesias in the right arm, due in part to the involvement of the C5-6 nerve root.  The examiner offered the opinion that the Veteran's did not have any problem with her cervical spine in service, only transitory neck pain during upper respiratory infections and therefore it was unlikely that the current degenerative disc disease and degenerative joint disease of the cervical spine were related to her military service.

The Veteran has stated that she has experienced recurrent neck pain, beginning in service, and continuing to the present.  She has testified that, just as in service, the neck pain is sometimes manifested at the same time as upper respiratory infections, headaches, and fever.  On this basis, she disagreed with the finding that the conditions were acute and transitory and resolved in service.

While the VA examiner noted the Veteran's statements regarding continuity of symptomatology and the evidence of neck pain in service, he disregarded these reports, without explanation, in forming the opinion.  Instead, he relied exclusively on the service treatment records showing neck complaints in conjunction with an upper respiratory infection and the absence of ongoing treatment.  The examiner commented that a cervical spine disability was not shown, but the service treatment records do not indicate that the Veteran's cervical spine was ever evaluated; so, it is not possible to say that the spine was normal.  

In sum, there is evidence of a current cervical spine disability, in-service reports of neck pain, and a continuity of symptomatology in the years since service.  The Veteran is competent to report neck pain as well as a continuity of symptomatology.  See Jandreau v. Nicholson, at 1377.  

Although there is no contemporaneous evidence of treatment for neck pain for several years after service separation, she was treated for neck pain in 1999, and has testified that this neck pain is a continuation of the neck pain she experienced in service.  There is nothing in the record to suggest that the Veteran's reports of ongoing neck pain since service lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In addition, the Veteran's attending physician offered the opinion that the Veteran's current neck pain was related to her military service.  

As there is evidence of in-service neck pain, a current cervical spine disability, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the weight of the evidence supports a conclusion that the Veteran's current degenerative disc disease and degenerative joint disease of the cervical spine was incurred in service.  Service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a small bowel obstruction is denied.

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the cervical spine is granted, subject to the laws and provisions governing the award of monetary benefits.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


